Order filed March 14, 2019




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-19-00126-CV
                                   ____________

                 CHRISTOPHER CARTWRIGHT, Appellant

                                         V.

                          CLINT E. GOEBEL Appellee


                    On Appeal from the 300th District Court
                           Brazoria County, Texas
                        Trial Court Cause No. 99611-F

                                    ORDER

      The notice of appeal in this case was filed February 12, 2019. To date, the
filing fee of $205.00 has not been paid. No evidence that appellant is excused by
statute or the Texas Rules of Appellate Procedure from paying costs has been filed.
See Tex. R. App. P. 5. Therefore, the court issues the following order.

      Appellant is ordered to pay the filing fee in the amount of $205.00 to the
clerk of this court on or before March 29, 2019. See Tex. R. App. P. 5. If appellant
fails to timely pay the filing fee in accordance with this order, the appeal will be
dismissed.

                                      PER CURIAM